Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Topak et al. discloses a method for making antenna package that comprises a plurality of antennas a substrate, a redistribution layer (RDL) having a first and second surface, an antenna structure on the RDL that comprises a plurality of antennas, antenna feeder line, a metallic layer coupled to the RDL and configured to enclose the antenna, however, Topak fails to teach a metal bump is disposed on and electrically connected to the first surface of the redistribution layer, a packaging layer embeds the semiconductor chip and a first surface of the redistribution layer, except exposing the metal bump, forming an opening in the antenna structure; and forming a connector of packing antenna in the opening, the connector is electrically connected with the first surface of the redistribution layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845